Humphreys, J. (dissenting). Proof that the telegram was not authorized by the Ozark Savings Bank made a prima facie case for appellee. The burden was thereby cast upon appellant to show that the message was received in the due and ordinary course of business, unattended by any fact or circumstance which might have put it on guard or apprised it of the unauthenticity of the telegram. This burden can not be met by surmise or circumstances not leading to a conclusion certain. The witness produced to overcome the burden had no personal recollection of receiving the message, much less- the circumstances attending its reception. He surmises that it came to him over the telephone, because in his handwriting and without having a mark on it indicating that it was delivered to him at the station by the sender. For aught that is known, the sender was present and requested the witness to write the message, under circumstances which would have put a prudent man upon notice that something was wrong. The witness may have complied with the request, and, in the hurry, omitted to make the mark on it customarily made on messages received at the office when delivered by the sender in person. The circumstances detailed by the witness do not lead to a definite and certain conclusion that the telegram was delivered to appellant without attendant circumstances which might have put a prudent business man upon notice that it was a forgery; or that the message was received over the telephone at all. Just as well abolish the rule of prima facie case made as to permit it to be swept away by surmises or circumstances not leading to a definite or certain conclusion. It will not do to lay down a rule which will permit one to guess himself out of a liability fixed by legal presumption. In my humble judgment, that is the effect of the rule laid down in this case by the majority.